ON SUGGESTION OF ERROR.
On the suggestion of error herein we think proper to make clear the opinion as to the fourth item, in which we approve the finding of the chancellor. The opinion should have set forth that the finding of the chancellor as to these items was not manifestly wrong (we quote the chancellor): "While there are a number of items on the account introduced in evidence, which in the opinion of the court may not have been necessary supplies for furnishing the tenants and for the production of a crop, as for instance candy, chewing gum, and things of that kind which are on the account, yet those items are immaterial since the account and the proof shows that the defendants furnished sufficient items that were necessary for furnishing the tenants to take up more than the full amount of four thousand eight hundred and sixty dollars in favor of which the complainant had waived his lien."
As to the fifth item herein there was a claim of appellant for five hundred twenty-one dollars as wrongfully charged against his waiver. The entire item challenged was five hundred twenty-one dollars, and we were of the opinion that appellant should recover three hundred dollars of this amount as cash advanced on Dr. Somerville's waiver for live stock, and subsequently recovered by the appellee. On a re-examination of the record, we are of the opinion that the entire amount of five hundred twenty-one dollars should have been allowed. It is not contradicted in this record that this amount was collected by the appellee in virtue of a trust deed executed by the tenants in its favor. In other words, the appellee, had *Page 262 
this additional security to the waiver of Dr. Somerville and collected same. The entire item here under consideration should be recovered by the appellant under the authority of H.  C. Newman, Inc., v. Delta Grocery  Cotton Co., 138 Miss. 683,103 So. 373, 104 So. 157. This was money collected from the tenants on other security than the waiver, and the additional amount of two hundred twenty-one dollars is upon a parity with the item of three hundred dollars allowed by this court in the original opinion.
The judgment of the court will be amended in this behalf so that the appellant will be allowed to recover five hundred twenty-one dollars instead of three hundred dollars, the amount allowed by us heretofore. As to all other matters, the suggestion of error is overruled.
Suggestion of error sustained in part, and overruled in part.